DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 07/22/2022.
	Claims 1,3-6, 8-14 are currently pending and presented for examination.
Response to Arguments
Applicant’s remarks filed on 07/22/2020 with respect to amended claims have been considered and persuasive. The independent claims have been amended to incorporate previously identified allowable subject matter.  Claims 1,3-6, 8-14 are allowed.
Allowable Subject Matter
2. Claims 1,3-6, 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 1, prior art on record ITO (US Pub. No.: US 2012/0008014 A1) discloses an imaging device (Para 29; digital camera )  comprising: 
        assistant control circuitry (Figs. 2,3; Para 43, 77; CPU 40 includes  proficiency level determining unit 103)  configured to determine, on a basis of user proficiency level information regarding imaging, the user proficiency level information corresponding 
to a user of the imaging device ( Para 80; Figs. 3, 4;  The proficiency level determining unit 103 determines the user's level of proficiency in operation of the digital camera on the basis of the cumulative number of shot frames counted by the cumulative shot-frame counter 102. The proficiency level determined by the proficiency level determining unit 103 is stored, for example, in the flash ROM 58 as camera setting data. This proficiency level is determined, for example, in three levels as shown in FIG. 4. Of proficiency levels, Level 1 is a low level, Level 2 is a middle level, and Level 3 is a high level.), an item presented to assist the imaging (Fig. 5-7; Para 83; guidance information G1 and guidance information G2), 
and control display contents of the imaging device according to the user proficiency 
level information ( Para 89-91;  in a case where the flash mode is set to "flash-off" or "automatic" by the function setting unit 101 through the operation of the up/flash switch SW5, the display switching unit 104 causes the guidance information to be displayed on the LCD monitor 12 only when the proficiency level stored in the flash ROM 58 at that time is Level 1, that is, when the proficiency level determined by the proficiency level determining unit 103 based on the cumulative number of shot frames which is counted by the cumulative shot-frame counter 102 is Level 1, but causes the guidance information not to be displayed on the LCD monitor 12 when the proficiency level is Level 2 or Level 3. However, in a case where the flash mode is set to any one of the "red-eye reduction," "forced flashing," "slow-synchro," and the like by the function setting unit 101 through the operation of the up/flash switch SW5, the display switching unit 104 causes the guidance information to be displayed on the LCD monitor 12 when the proficiency level stored in the flash ROM 58 at that time is Level 1 or Level 2, but causes the guidance information not to be displayed on the LCD monitor 12 when the proficiency level is Level 3.); and presentation circuitry (Figs. 2,3; Para 43, 77; CPU 40 )  configured to present item information, which is information regarding the item, to the user (  Fig. 5-7; Para 81-91;   the display switching unit 104 causes the guidance information to be displayed on the LCD monitor 12 when the proficiency level stored in the flash ROM 58 at that time is Level 1 or Level 2). 
 	Prior art on record Chi (US Pub. No.: US 2018/0249083) discloses the presentation unit (Para 109; display unit 151) presents a reference image, which is an image to be used as reference in the imaging (Figs. 11A, 11B; Para 364; guide object 1151 selected may be displayed on the preview screen and it may be a guide photo , to the user together with the item information corresponding to the reference image, or presents the reference image to the user as the item information (Para 365-369;the controller 180 may overlap and display the guide object 1151 and the preview picture 1174 on the preview screen 1171. ).
          However, none of the prior art discloses “proficiency level calculation circuitry configured to determine the proficiency level information by comparing a captured image and the reference image” in combination of other limitation in the claim. 
	Claims 3,4,5,6,8,9, 12 are allowed as being dependent from claim 1. 

              Regarding claim 10, the subject matter of claim 10 is similar to the subject matter of claim 1; therefore, claim 10 is allowed for the same reasons as set forth in claim 1. 
	Claim 13 is allowed as being dependent from claim 1. 
         Regarding claim 11, the subject matter of claim 11 is similar to the subject matter of claim 1; therefore, claim 11 is allowed for the same reasons as set forth in claim 1. 
         Claim 14 is allowed as being dependent from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Watanabe et al.  (US Pub. No.: 2005/0133687 A1) cites an image capturing apparatus comprises an image sensor, a display, a processor; and a memory holding a program which makes the processor function as a focus detection unit for detecting a focus position of the imaging lens, an imaging control unit configured to carry out the focus bracketing, and a display control unit configured to cause the display device to display a guide indicating a first area and a second area before the focus bracketing is carried out, the first area being an area in which an object suitable for focus detection of the imaging lens by the focus detection unit is arranged, and the second area being an area in which an object suitable for a user to determine an image that is in focus is arranged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696